1/23/2015                                                                       TDCJ Offender Details
                                                                                                                   4>3 7V9 - o)
      iumj.iJjj:u',iJM.iJ.J:ii1',ii!uwiiaji.iJ                                                 eg™—                New Offender Search




   Offender Information Details
     Return to Search list




   SID Number:                                                             06454274

   TDCJ Number:                                                            01800000

   Name:                                                                    MINIX.CHARLIE THOMAS

   Race:                                                                    B

   Gender:                                                                  M

   DOB:                                                                     1980-11-16

   Maximum Sentence Date:                                                  2023-11-09

   Current Facility:                                                        LUTHER

   Projected Release Date:                                                 2023-11-09

   Parole Eligibility Date:                                                2017-11-08

   Offender Visitation Eligible:                                           YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE


   Scheduled Release Date:                                              Offender is not scheduled for release at
                                                                        this time.

   Scheduled Release Type:                                              Will be determined when release date is
                                                                        scheduled.

   Scheduled Release                                                    Will be determined when release date is
   Location:                                                            scheduled.




       Parole Review Information

   Offense History:
   I Offense                                               Sentence
http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid= 06454274                                                     1/2
1/23/2015                                                                      TDCJ Offender Details

            Date                 Offense                       Date            County      Case No.      Sentence (YY-MM-
                                                                                                               DD)

       2000-07-15            AGG ROBBERY                   2006-08-09           HARRIS        858243          5-00-00

                             AGG ROBBERY
       2011-09-02                                          2012-07-30           HARRIS    131892001010        12-00-00
                                DWPN




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin(d).tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                  TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=06454274                                         2/2